
	
		IV
		112th CONGRESS
		2d Session
		H. RES. 624
		IN THE HOUSE OF REPRESENTATIVES
		
			April 19, 2012
			Mr. Crawford (for
			 himself and Mrs. Davis of California)
			 submitted the following resolution; which was referred to the
			 Committee on Armed
			 Services
		
		RESOLUTION
		Expressing support for the designation of
		  the first Saturday in May as National Explosive Ordnance Disposal Day and for
		  the designation of Initial Success or Total Failure as the
		  official motto of the Explosive Ordnance Disposal organizations in the United
		  States Armed Forces.
	
	
		Whereas the bomb and mine disposal profession was created
			 in April 1941;
		Whereas members of Explosive Ordnance Disposal
			 organizations in the United States Armed Forces perform a dangerous and
			 selfless task, often without recognition, risking their lives on behalf of the
			 United States;
		Whereas Initial Success or Total Failure is
			 the unofficial motto of the Explosive Ordnance Disposal organizations in the
			 United States Armed Forces and is commonly used throughout their community to
			 reflect the life or death consequences of performing explosive ordnance
			 disposal work;
		Whereas the United States will forever be in debt to
			 personnel in the profession of explosive ordnance disposal for their bravery
			 and sacrifice in times of peace and war;
		Whereas people in the United States should express their
			 recognition of and gratitude for members of the explosive ordnance disposal
			 profession; and
		Whereas the first Saturday in May would be an appropriate
			 date to observe as National Explosive Ordnance Disposal Day: Now, therefore, be
			 it
		
	
		That the House of
			 Representatives—
			(1)supports the
			 designation of National Explosive Ordnance Disposal Day to honor those who are
			 serving and have served in the noble and self-sacrificing profession of
			 Explosive Ordnance Disposal in the United States Armed Forces; and
			(2)supports the
			 designation of Initial Success or Total Failure as the official
			 motto of the Explosive Ordnance Disposal organizations in the United States
			 Armed Forces.
			
